Citation Nr: 0005108	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  96-47 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for substance abuse.

3.  Entitlement to service connection for a psychosis for 
purposes of VA medical treatment under the provisions of 
38 U.S.C.A. § 1702.

4.  Whether new and material evidence has been submitted with 
which to reopen the claim of entitlement to service 
connection for a left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1974 to December 
1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1996 rating action in which 
the RO denied service connection for a psychiatric disorder 
and for substance abuse as well as denying entitlement to 
service connection for psychosis for purposes of establishing 
eligibility for VA medical treatment under 38 U.S.C.A. 
§ 1702.  The RO also determined that new and material 
evidence had not been submitted with which to reopen the 
claim of entitlement to service connection for a left foot 
disability.  

The Board notes that the issue of entitlement to service 
connection for schizophrenia was initially denied in a 
December 1994 rating action.  In June 1995 the veteran 
requested that the claim be reopened.  It appears that the RO 
may have treated this request as a Notice of Disagreement as 
it was filed within the appeal period.  However, a Statement 
of the Case was not issued until after the claim was 
considered and denied in the January 1996 rating action.  The 
Board will therefore consider the claim on an original basis, 
as the RO has done, and finds that this results in no 
prejudice to the veteran as he has been provided ample 
opportunity to present evidence and argument on the issue.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

In his October 1996 substantive appeal, the veteran requested 
a hearing to be held before a member of the Board.  A Board 
hearing was scheduled for May 1999.  The veteran failed to 
appear for the hearing.  The Board will accordingly proceed 
as if the request for a hearing had been withdrawn.  See 
38 C.F.R. § 20.704(d) (1999).


FINDINGS OF FACT

1.  The veteran is a Vietnam Era veteran who was separated 
from active service in December 1975.

2.  There is no competent medical evidence of a nexus between 
any current psychiatric disorder and the veteran's active 
military service.

3.  The veteran's chronic substance abuse is the result of 
his own willful misconduct.

4.  A diagnosis of an active psychosis was not made within 
two years following the veteran's discharge from service.

5.  Service connection for bilateral hallux valgus was denied 
by the RO in an April 1976 rating decision.  The veteran did 
not appeal that decision in a timely manner.

6.  New and material evidence, which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, has not been presented since 
the April 1976 RO rating decision.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
psychiatric disorder is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  Chronic substance abuse may not be service connected on a 
direct basis.  Section 8052 of the Omnibus Budget 
Reconciliation Act of 1990, Pub. L. No. 101-508, § 8052, 104 
Stat. 1388, 1388- 351; 38 U.S.C.A. § 105 (West 1991); 38 
C.F.R. §§ 3.1(n), 3.301(c) (1999).

3.  The claim entitlement to service connection for a 
psychosis for purposes of VA medical treatment under the 
provisions of 38 U.S.C.A. § 1702 is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The April 1976 RO rating decision denying service 
connection for hallux valgus is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.1103 (1999).

4.  The evidence submitted since the April 1976 final RO 
decision is not new and material; thus, the claim of service 
connection for hallux valgus/a disability of the left foot 
cannot be reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that he currently has a psychiatric 
disorder, schizophrenia, which is due to service.  He has 
also presented the issue of entitlement to substance abuse.  
He also requests entitlement to service connection for a 
psychosis for purposes of VA medical treatment under the 
provisions of 38 U.S.C.A. § 1702.  As these issues are 
related, a factual background will be presented covering all 
of those issues; however they will be analyzed separately.  

Also raised is the matter of whether new and material 
evidence has been presented with which to reopen the claim of 
entitlement to service connection for a left foot disability.  
As to that issue, a separate factual background and analysis 
will be presented.


Pertinent law and regulations

Service Connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).  

A presumption of service connection (for compensation 
purposes) arises where a veteran who served for 90 days or 
more during a period of war (or during peacetime after 
December 31, 1946) develops a chronic disorder, such as a 
psychosis, to a degree of 10 percent or more within one year 
from separation from such service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

Congenital or developmental defects such as personality 
disorders are not diseases or injuries for the purposes of 
service connection.  38 C.F.R. §§ 3.303(c), 4.9 (1999); see 
Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Well Grounded Claims

The initial question that must be answered with respect to 
any claim for benefits is whether the veteran has presented a 
well-grounded claim.  In this regard, the veteran has the 
"burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded;" that is, the claim must be plausible and 
capable of substantiation.  See 38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

A well-grounded claim for service connection requires 
competent evidence of: (1) a current disability (generally, a 
medical diagnosis); (2) an in-service injury or disease (lay 
or medical evidence, as appropriate); and (3) a nexus between 
the current disability and the in-service injury or disease 
(generally, medical evidence or opinion).  Epps v. Gober, 126 
F.3d 1464, 1468 (1997); see also Caluza v. Brown, 7 Vet. App. 
498, 506 (1995). Where the determinative issue involves 
medical diagnosis and etiology, competent medical evidence to 
the effect that the claim is plausible is required.  Id. 

Additional law and VA regulations will be discussed where 
appropriate below.

Factual Background

During the veteran's enlistment examination conducted in 
August 1994, psychiatric evaluation was normal.  In July 
1975, the veteran was seen in order to rule out acute 
psychosis.  It was noted that after a sufficient period of 
observation the veteran demonstrated what was possibly an 
acute psychosis which may have been related to drug use, 
although this was unsubstantiated.  It was noted that this 
cleared quite quickly and that there was some attempt to 
achieve secondary gain.  It was concluded that there was no 
evidence that the veteran was unfit for further service from 
a psychiatric point of view.  The initial diagnosis of acute 
psychosis was revised to acute dissociative reaction, 
possibly drug induced, recovered. 

Post service, a VA psychiatric examination was conducted in 
March 1976.  The veteran complained of trouble with his 
nerves and bouts of anxiety in service.  Mental examination 
revealed no evidence of gross thought disorder, 
hallucinations, delusions, self destructive ideation, or 
threatening ideation toward others.  A diagnosis of minimal 
psychoneurosis, anxiety reaction was made.  

There are no pertinent medical records for over a decade 
after service.

VA medical records include a May 1989 record which showed 
that the veteran had been admitted into a drug rehabilitation 
program because he wanted to get off drugs.  However, the 
record reflected that he did not complete the program and was 
discharged at the end of May 1989 with a diagnosis of cocaine 
dependence. 

The veteran was hospitalized at a VA facility from October to 
November 1991.  The hospitalization report indicated that the 
veteran had been living on the street and using crack 
cocaine.  He reported hearing command hallucinations telling 
him to kill himself.  The report showed that the veteran 
admitted to many years of substance abuse, but denied that 
this was a problem.  It was noted that the veteran refused to 
accept treatment and signed out against medical advice.  
Diagnoses of polysubstance abuse and antisocial personality 
disorder were made.  

In May 1994, the veteran was seen due to complaints of 
auditory and visual hallucinations.  An assessment of 
paranoid schizophrenia and a history of bipolar disorder were 
made.  Records dated in May 1994 also showed that a diagnosis 
of polysubstance abuse was made.

In July 1994 the veteran filed a claim of entitlement to 
service connection for schizophrenia.  By rating action of 
December 1994, entitlement to service connection for 
schizophrenia was denied.  By rating action of January 1996, 
the RO denied entitlement to service connection for a nervous 
condition and for substance abuse and denied that claim of 
entitlement to service connection for a psychosis for medical 
care purposes under the provisions of 38 U.S.C.A. § 1702. 

The veteran was admitted as a VA domiciliary patient in 
January 1996 during which time he underwent sobriety support 
treatment.  In January 1996, the veteran underwent a 
psychiatric evaluation  which resulted in a diagnostic 
impression of paranoid schizophrenia.   

Entitlement to service connection for a psychiatric disorder

Analysis

Initially, the matter which must be resolved on appeal is 
whether the veteran has presented a well-grounded claim.  In 
order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Current disability

In this case, the record contains a diagnosis of paranoid 
schizophrenia made in 1994.  Accordingly, the first prong of 
the Caluza test, evidence of a current disability, is shown.  
As will be discussed in detail immediately below, the 
remaining two elements of the Caluza test have not been met.

In-service incurrence

To recapitulate the factual background, the veteran's service 
medical records contain one entry indicating that he was seen 
in order to rule out acute psychosis.  At that time, the 
initial diagnosis of acute psychosis was revised to acute 
dissociative reaction, possibly drug induced, recovered.  In 
essence, a psychosis or any other chronic psychiatric 
disability was not found at that time or at any time during 
service.  

On VA psychiatric evaluation in March 1976, with a few months 
after he left service, the veteran complained of trouble with 
his nerves and bouts of anxiety in service.  Mental 
examination revealed no evidence of gross thought disorder, 
hallucinations, delusions, self destructive ideation, or 
threatening ideation toward others.  A diagnosis of minimal 
psychoneurosis, anxiety reaction was made.  

With respect to the application of the statutory presumptive 
period, the Board notes that, with respect to service 
connection for psychiatric disabilities, there is a 
distinction between neuroses and psychoses.  The latter are 
entitled to the one year presumptive period in 38 U.S.C.A. 
§ 1112; the former are not.  The United States Court of 
Appeals for Veterans Claims has had occasion the note the 
distinction between neurosis and psychosis in Sanden v. 
Derwinski, 2 Vet. App. 97 (1992), a case which bears some 
factual resemblance to the case at hand.   The Court stated 
as follows:

Under 38 U.S.C. § 1112, certain chronic disorders are 
accorded a presumption of service connection if the 
disorder is manifest to a degree of at least 10% within 
one year after separation from service.  Section 3.309 
of title 38, of the Code of Federal Regulations, lists 
the disorders, mental as well as physical, which are 
presumed to be service-connected.  Bipolar disorder is a 
psychosis and is accorded the presumption of service 
connection.  Depressive neurosis is not a psychotic 
disorder under the ratings schedule, and therefore does 
not warrant presumptive service connection.  [citations 
omitted].  Sanden, 2 Vet. App. at 99.

Here, there was no diagnosis of either a neurosis or a 
psychosis during service.  Within the one year presumptive 
period after service, there was a diagnosis of a 
psychoneurosis, anxiety reaction [see 38 C.F.R. § 4.130, 
Diagnostic Codes 9400 et seq.] but no diagnosis of psychosis.  
Accordingly, the one year presumptive period is not for 
application in this case. 

Accordingly, the Board concludes that evidence of in-service 
incurrence of the currently diagnosed psychiatric disability 
has not been presented.

Medical nexus evidence

The Board further concludes that there is no medical evidence 
which links the veteran's current psychosis to the in-service 
episode in 1975 or to any other incident of service.  There 
is also no medical evidence which links the March 1976 
finding of psychoneurosis to the current diagnosis of 
paranoid schizophrenia.  

The Board is of course aware that demonstration of continuity 
of symptomatology of a claimed chronic disability may serve 
to support a claim.  See 38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488 (1997)  However, in this case it was 
not until approximately 15 years after service that the 
veteran was treated for psychiatric manifestations.  
Continuity of symptomatology is required where a condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Here, there is no evidence of continuity of 
symptomatology between service and the initial diagnosis of 
paranoid schizophrenia in May 1994, almost two decades after 
service. 

Moreover, there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent.  See Voerth v. West, 13 Vet. App. 
117, 120 (1999).  Such evidence is lacking in this case.  The 
veteran is not competent to attribute his current 
symptomatology to his service.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The Board therefore concludes that two of the three prongs of 
the Caluza test, in-service incurrence and medical nexus 
evidence, have not been met.  Accordingly, the claim of 
entitlement to service connection for an acquired psychiatric 
disability is not well grounded and must be denied.

Entitlement to service connection for substance abuse

Pertinent Law and Regulations

Generally, service connection requires that the evidence 
establish that a particular injury or disease resulting in 
chronic disability was incurred or aggravated by service, but 
no compensation shall be paid if the disability is the result 
of the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1999).  The law provides that drug and alcohol abuse 
cannot itself be service-connected.  38 U.S.C.A. § 105(a) 
(West 1991).  However, service connection for alcoholism and 
substance abuse may be established on a secondary basis where 
they are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (1999).

Prior to November 1990, disabilities secondary to alcoholism 
were not deemed to be subject to an absolute "willful 
misconduct" bar.  The VA regulation at that time stated that 
"[o]rganic diseases and disabilities which are a secondary 
result of the chronic use of alcohol as a beverage, whether 
out of compulsion or otherwise, will not be considered of 
willful misconduct origin."  38 C.F.R. § 3.301(c)(2) (in 
effective prior to November 1990).  It was for the express 
purpose of precluding payment of compensation for certain 
secondary effects arising from willful misconduct, including 
injuries or disease incurred during service as the result of 
the abuse of alcohol or drugs, that 38 U.S.C.A. § 1110 was 
amended by the Omnibus Budget and Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388-1, 1388-351 
(1990) (OBRA). See H.R. CONF. REP. NO. 964, 101st Cong., 2d 
Sess. 997 (1990), reprinted in 1990 U.S.C.C.A.N. 2374, 2702.

As amended, 38 U.S.C.A. § 1110 now provides that "no 
compensation shall be paid if the disability is a result of 
the veteran's own willful misconduct or abuse of alcohol or 
drugs."  The statutory amendment applies only to claims filed 
after October 31, 1990.  See OBRA, § 8052(b).  Therefore, 
under the law in effect beginning on November 1, 1990, as 
amended, alcohol dependence and substance abuse are deemed by 
statute to be the result of willful misconduct and cannot 
themselves be service-connected. See 38 U.S.C.A. §§ 105(a), 
1110 (West 1991).

The corresponding regulations provide that alcohol abuse and 
drug abuse, unless they are a "secondary result" of an 
"organic disease or disability," are considered to be 
"willful misconduct."  See 38 C.F.R. §§ 3.301(c)(2), 
3.301(c)(3) (1999).  The simple drinking of alcohol is not of 
itself willful misconduct; however, the deliberate drinking 
of a known poisonous substance or under conditions which 
would raise a presumption to that effect will be considered 
willful misconduct.  If drinking alcohol to enjoy its 
intoxicating effects results proximately and immediately in 
disability, such disability will be considered the result of 
the person's willful misconduct.  38 C.F.R. § 3.301(c)(2).  
Likewise, the isolated and infrequent use of drugs by itself 
will not be considered willful misconduct; however, the 
progressive and frequent use of drugs to the point of 
addiction will be considered willful misconduct.  38 C.F.R. § 
3.301(c)(3).

In VAOPGCPREC 2-98 (February 10, 1998), the VA General 
Counsel held that § 8052 prohibits a grant of "direct service 
connection" for drug or alcohol abuse on the basis of 
incurrence or aggravation in line of duty during service.  
The General Counsel apparently held, however, that 
prohibition in 38 U.S.C.A. § 105(a), as amended by Congress 
in 1990, against granting service connection for drug or 
alcohol abuse is "inapplicable to determination of whether a 
disability is proximately due to or the result of a service- 
connected disease or injury and, therefore, does not itself 
preclude secondary service connection of a substance abuse 
disability."  However, the VA General Counsel has held that, 
even assuming secondary service connection was granted for a 
substance abuse disability, no compensation benefits would be 
payable for such disability with respect to a claim filed 
after October 31, 1990.  In this context, the Board notes 
that in VAOPGCPREC 7-99 (June 9, 1999), the VA General 
Counsel restated these fundamental conclusions.  Accordingly, 
as VAOPGCPREC 7-99 merely restates the prior conclusions.

Analysis

Chronic substance abuse is documented by the objective 
evidence.  Such problems were demonstrated by the medical 
records dated from 1989 forward, and substance abuse was also 
suggested by the veteran's service medical records.  The 
evidence does not indicate that the veteran's substance use 
was merely isolated or infrequent and this is supported by 
the fact that the record contained diagnoses of polysubstance 
abuse.  See 38 C.F.R. § 3.301 (1999)

Section 8052 of the Omnibus Budget Reconciliation Act of 
1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 351, 
prohibits, effective for claims filed after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  

In this case, the claim of entitlement to service connection 
for substance abuse has been raised solely upon the basis of 
direct service incurrence, inasmuch as the veteran currently 
has no service connected disabilities.  Furthermore, the 
veteran in this case filed his claim well after October 31, 
1990.  Direct service connection for alcohol and drug abuse 
is not permitted.  Cf. Hall v. West, U.S. Vet. App. no. 95-
757 (September 29 1998).   This conclusion is echoed by 
applicable VA statutes, regulations and General Counsel 
opinions.  See 38 U.S.C.A. § 8052, 38 C.F.R. 3.301; 
VAOPGCPREC 2-98 (February 10, 1998).  

The Board is bound by the regulations of the Department, the 
instructions of the Secretary and the precedent opinions of 
the chief legal officer of the Department. 38 U.S.C.A. § 
7104(c) (West 1991).  In this case, the law specifically 
prohibits the allowance of the claim.  In Sabonis v. Brown, 6 
Vet. App. 426 (1994), the Court held that where the law and 
not the evidence is dispositive, the claim should be denied 
or the appeal to the Board should be terminated because of 
absence of legal merit or the lack of entitlement under the 
law.

Entitlement to service connection for a psychosis under the 
provisions of 38 U.S.C.A. § 1702

Pertinent Law and Regulations

For VA medical care purposes, a presumption of service 
connection arises for a veteran of World War II, the Korean 
conflict, the Vietnam era or the Persian Gulf War who 
develops an active psychosis within two years after discharge 
or release from active military, naval or air service, and 
for a Vietnam veteran before May 8, 1977.  38 U.S.C.A. § 
1702.

Analysis

The facts of this case have been set forth above.  In 
essence, although a psychosis was initially suspected during 
service, a final diagnosis of psychosis was not made during 
service or upon VA examination shortly after service.  
Paranoid schizophrenia was not diagnosed until approximately 
two decades after service.

The Board finds that the veteran's claim of entitlement to 
service connection for a psychosis for purposes of VA medical 
treatment under the provisions of 38 U.S.C.A. § 1702 is not 
well grounded.  The evidence reflects that a diagnosis of 
acute dissociative reaction, possibly drug induced, 
recovered, was made during service and that a diagnosis of 
minimal psychoneurosis anxiety reaction and treatment for a 
schizoaffective reaction was made in March 1976, within the 
2-year presumptive period set forth in the statute.  There 
was no other evidence documenting complaints, treatment, 
findings or a diagnosis of a psychiatric nature.

With respect to the diagnosis of acute dissociative reaction, 
possibly drug induced, recovered, which was made during 
service, the fact that the words "acute" and "recovered" 
were used indicates that this condition was not indicative of 
active psychosis as required under 38 U.S.C.A. § 1702.  
Moreover, at that time a psychosis was not diagnosed.  

With respect to the diagnosis of minimal psychoneurosis made 
in March 1976, as discussed above this is manifestly 
indicative of a neurosis, not a psychosis.  See 38 C.F.R. 
§ 4.130 and Sanden, supra.  There is no indication of a 
psychosis in the record until the 1990s.  Thus, the evidence 
of record indicates that there was no diagnosis of an active 
psychosis made within two years following the veteran's 
discharge from service upon which to predicate a grant of 
entitlement to service connection for medical care purposes 
pursuant to 38 U.S.C.A. §  1702.  Accordingly, the claim is 
not well grounded and is denied.

Additional matters

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993). The Board 
finds that the veteran has been accorded ample opportunity by 
the RO to present argument and evidence in support of the 
claims adjudicated above.  Any error by the RO in deciding 
his claims on the merits, rather than based upon the fact 
that the claims are not well grounded or must be denied as a 
matter of law, was not prejudicial to the veteran.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).

Because the veteran's claims relating to service connection 
for an acquired psychiatric disability and service connection 
for a psychosis for medical treatment purposes under 
38 U.S.C.A. § 1702 are not well grounded, VA is under no 
further duty to assist him in developing facts pertinent to 
the claims.  38 U.S.C.A. § 5107(a).  VA's duty to assist 
depends upon the particular facts of the case, and the extent 
to which VA has advised the claimant of the evidence 
necessary to support a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  The Court has held that 
this obligation exists only in the limited circumstances 
where the veteran has referenced other known and existing 
evidence.  Epps v. Brown, 9 Vet. App. 341, 344 (1996).  In 
this case, VA is not on notice of any known and existing 
evidence which would render the veteran's claims plausible.  
The Board's decision serves to inform the veteran of the kind 
of evidence which would be necessary to make his claims well 
grounded.

Whether new and material evidence which is sufficient to 
reopen the veteran's claim of entitlement to service 
connection for a disability of the left foot has been 
submitted

The veteran is ultimately seeking entitlement to service 
connection for a left foot disability.  His claim was 
initially denied in an unappealed April 1976 rating decision.

Relevant law and regulations

Service connection - preexisting disability/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted. 38 
U.S.C.A. §§ 1111, 1132 (West 1991); 38 C.F.R. § 3.304(b) 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (1999).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).

Finality

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1999).  
Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "[I]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the secretary shall reopen the claim and review 
the former disposition of the claim."

In determining whether to reopen previously and finally 
denied claims, a three-step test was recently announced by 
the Court.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring that 
VA's duty to assist under  38 U.S.C.A. § 5107(b) has been 
fulfilled.  See Winters v. West, 12 Vet. App. 203 (1999).

New and material evidence

"New and material evidence" is defined as "evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  In Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), the Federal Circuit 
noted that some new evidence could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim.

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

In determining whether evidence is new and material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The "old" evidence

Evidence of record at the time of the April 1976 RO decision 
included the veteran's service medical records.  The service 
medical records showed that upon enlistment examination 
conducted in August 1974, a notation of bilateral 
asymptomatic moderate pes planus was noted.  In January, 
February and March 1975 the veteran was seen due to 
complaints of pain and bunions in both feet.  In April 1975 
he was seen for complaints of bunions and callouses of the 
feet.  Upon evaluation conducted in May 1975 bilateral hallux 
valgus was shown and surgical correction was planned.  A June 
1975 medical record showed that the veteran reported that he 
had "always" had bunions on his feet but that they had 
become symptomatic during the past six months.  Physical 
examination revealed marked bilateral hallux valgus of the 
feet, left greater than right.  At that time, the veteran 
underwent a Mitchell osteotomy of the left great toe, 
following which he was placed in a short leg walking cast.  

A record dated in late July 1975 revealed that six weeks 
after the procedure the toe was healing but had not totally 
healed.  An entry dated in September 1975 indicated that the 
toe had healed but that the veteran was having pain in the 
ankle secondary to prolonged casting.  In October 1975, the 
veteran complained of irritation of the right great toe and 
foot pain greater on the right than the left.  The service 
medical records also include a Medical Board report dated in 
October 1975 at which time diagnoses of bilateral pes planus 
with metatarsus primus varus, chronic, congenital, and 
existing prior to service; and status postoperative 
surgically corrected hallux valgus formation of the left 
great toe, healed, were made.  The Medical Board concluded 
that the veteran's basic disease was a developmental growth 
defect of the first metatarsals bilaterally and determined 
that his physical disability of the feet clearly existed 
prior to entry into service.  The medical board opined that 
the veteran was unfit for full duty due to physical 
disability involving the feet.  

Post service, a VA examination was conducted in March 1976.  
At that time the veteran complained of hallux valgus 
formation, callouses and loss of balance in the left leg.  X-
ray films taken of both feet revealed a deformity of the 
first metatarsal bones of the left foot, probably due to 
surgery for correction of hallux valgus.  Hallux valgus of 
the right foot was also shown.  A diagnosis of bilateral 
hallux valgus with surgical correction on the left side, was 
made.  

The April 1976 RO decision

By rating action of April 1976, the RO denied service 
connection for hallux valgus.  The veteran's claim was denied 
because the RO determined that the evidence did not show that 
the veteran's foot condition, which existed prior to service, 
was aggravated by service.  The veteran was advised of that 
determination in April 1976.  He did not file a Notice of 
Disagreement and that decision became final.  See 38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The additional evidence

VA medical records reflect that the veteran was seen in May 
1989 due to complaints of pain in the feet.  

In July 1990, the veteran filed to reopen the claim of 
entitlement to service connection for a foot disability.  In 
correspondence from the RO to the veteran dated in September 
1990, he was informed that his claim for a foot disability 
had been denied in April 1976 and that this decision was not 
appealed.  He was advised that in order to reopen the claim 
new and material evidence would have to be submitted.  No 
additional evidence was forwarded and in correspondence from 
the RO dated in December 1990 he was informed that the claim 
remained denied.  

X-ray films of the feet were taken in April 1995.  The films 
showed degenerative changes involving both feet, more 
pertinent on the left side than the right.  Hallux valgus 
deformity of the right great toe and postoperative changes 
involving the metatarsal of the left great toe were shown.  

In June 1995, the veteran filed a claim of entitlement to 
service connection for foot problems.  The veteran underwent 
a VA examination of the feet in January 1996 which revealed 
bilateral pes planus deformities, severe right hallux valgus 
deformity with subluxation of the proximal phalanx and status 
post left first metatarsophalangeal joint osteotomy and 
bunionectomy with secondary osteoarthritic changes of the 
first metatarsophalangeal joint.  By rating action of January 
1996, the RO determined that new and material evidence had 
not been submitted with which to reopen the claim of 
entitlement to service connection for a left foot condition.  

Analysis

The veteran has petitioned to reopen a previously denied 
claim of entitlement to service connection for a left foot 
disability.  The veteran's claim of entitlement to service 
connection for bilateral foot disabilities was denied in an 
April 1976 decision of the RO.  He was informed of that 
decision in an April 1976 letter from the RO.  He did not 
appeal that decision within the requisite time. Because the 
decision was not duly appealed, it is final.  38 U.S.C.A. § 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  In the present appeal, the last final 
disallowance of the claim was the unappealed April 1976 
decision.

The essential basis for the final April 1976 rating decision 
which denied service connection for a disability of the feet 
was that the claimed foot disability existed prior to service 
and was not permanently aggravated therein. 

Using the above discussed guidelines, the Board has carefully 
reviewed the veteran's contentions and the additional 
evidence which has been associated with the claims folder 
since the April 1976 rating decision.  Having so reviewed the 
evidence, the Board finds that new and material evidence has 
not been presented since that time.

The evidence added to the record since the April 1976 denial 
of the claim consists of medical records which although 
establishing the continued presence of a disability of the 
feet, contain no information pertaining to the onset of the 
foot disabilities or the relationship between the foot 
disabilities and service.  In particular, there is no 
competent medical evidence which indicates either (1) the 
veteran's foot disability did not preexist service or (2) if 
preexisting service, it was aggravated by service.  Thus, the 
additional evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

Although it appears by raising the claim that the veteran has 
maintained that there is an etiological relationship between 
his currently manifested foot disabilities and service, the 
Board notes that the veteran is not competent to offer 
conclusions as to his medical diagnosis and medical 
causation.  Inasmuch as the veteran is offering his own 
medical opinion and diagnoses, the Board notes that the 
record does not indicate that he has any professional medical 
expertise.  In Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation cannot suffice 
to reopen a claim under 38 U.S.C. 5108." See also Bostain v. 
West, 11 Vet. App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus").  See also Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992).

In summary, the additional evidence fails to show a chronic 
foot disability was incurred or aggravated during service or 
that the veteran's currently diagnosed foot problems are in 
any way etiologically related to service.  This evidence does 
not meet the requirements found in 38 C.F.R. § 3.156(a).  
Accordingly, in the absence of new and material evidence, the 
Board finds that the veteran's attempt to reopen his claim of 
entitlement to service connection for a left foot disability 
is unsuccessful.  

The law is clear that "the Board does not have jurisdiction 
to consider a claim which it previously adjudicated unless 
new and material evidence is presented, and before the Board 
may reopen such a claim, it must so find."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  In summary, the 
evidence submitted since the April 1976 denial of service 
connection for a disability of the feet does not "bear 
directly and substantially" on the matter of service 
incurrence or aggravation and is not "so significant that it 
must be considered to fairly decide the merits of the claim."  
38 C.F.R. § 3.156.  Since the recently submitted evidence is 
not new and material, the claim of service connection for a 
foot disability is not reopened and the benefit sought on 
appeal remains denied.

Additional Matter

Under certain circumstances, VA may be obligated to advise 
the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of VA has advised the veteran of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the Court extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that 
when a veteran has made an application to reopen a claim and 
the Secretary is on notice of evidence which may prove to be 
new and material, but has not been submitted with the 
application, the Secretary has a duty under 38 U.S.C.A. § 
5103 to inform the veteran of the evidence that is "necessary 
to complete the application.  Graves, 8 Vet. App at 525.  The 
Board is not aware of any such evidence which is currently 
extant.  By this decision, the Board informs the veteran of 
the kinds of evidence which would be new and material and 
serve to reopen his claim.


ORDER

In the absence of a of well-grounded claim, the claim of 
entitlement to service connection for a psychiatric disorder 
is denied.

Entitlement to service connection for substance abuse is 
denied as a matter of law.

In the absence of a of well-grounded claim, the claim of 
entitlement to service connection for a psychosis for 
purposes of VA medical treatment, under the provisions of 
38 U.S.C.A. § 1702 is denied. 

New and material evidence sufficient to reopen the claim for 
service connection for a foot disability not having been 
submitted, the benefit sought on appeal remains denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  The appellant in Sanden served from February 1974 to April 1975; the veteran served from August 1974 to 
December 1975.  During service, both had documented problems with substance abuse; neither was 
diagnosed with a psychiatric disability.  Both were eventually diagnosed with a chronic psychiatric disability 
and sought service connection therefor.  Sanden's appeal was denied by the Court.
  The Board observes in passing that the minimum 10 percent level of disability required by 38 U.S.C.A. 
§ 1112 does not appear to have been met in any event.
  This is a single judge memorandum decision and thus has no precedential weight.  However, such a 
decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 252, 254 
(1992).

